DETAILED ACTION
Claims 1 through 10 originally filed 5 December 2019. By amendment received 24 September 2021; claims 1, 4 through 7, 9, and 10 are amended and claims 2 and 8 are cancelled. By amendment received 11 March 2022; claims 1 and 6 are amended and claims 11 and 12 are added. Claims 1, 2, 4 through 7, and 9 through 12 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that Smeeton et al. (Smeeton, US Pub. 2009/0045394) does not teach the limitation "Two or more convex ridge stripe portions formed by a p-type AlGaN clad layer and a p-type GaN contact layer are formed in the p-type semiconductor layer" because, according to applicant, the cavities of Smeeton are not convex. To support this argument, applicant contends that the cavities of Smeeton are concave.
Initially, it is noted that a new rejection has been formulated on the basis of Smeeton in view of Tsuda et al. (Tsuda, US Pub. 2004/0026710) to fully address all requirements of this amended limitation.  For this reason alone, this argument is moot.
Further, this argument cannot be persuasive because cavities 50 and 51 of Smeeton are not concave. The characterization of cavities 50 and 51 of Smeeton as concave appears to be based on 
The limitation "Two or more convex ridge stripe portions formed by a p-type AlGaN clad layer and a p-type GaN contact layer are formed in the p-type semiconductor layer" was rendered obvious by the combined teachings of Smeeton and Tsuda (see below). Applicant's argument that the laser cavities of Smeeton do not correspond to the convex ridge stripe portions is not persuasive because the rejection is based on the combination of Smeeton and Tsuda and because the ridges of Smeeton are convex due to the terms used by Smeeton in describing these features.

Applicant argues that Smeeton does not teach the limitation "A concave convex stripe structure extending along a direction parallel or substantially parallel to a direction in which the two or more convex ridge stripe portions are formed is formed in a region of the n-type 
Applicant's argument is not persuasive because the argued features are not claimed (see MPEP §2145VI). Specifically, the claims do not require that the concave-convex stripe structures are formed by photolithography. As such, arguments that this formation technique defines over the prior art cannot be persuasive because these formation techniques are not claimed.
Further, Smeeton forms pits for the pit pattern design (PPD) in layer 16 in the same manner as the present invention forms the concave-convex stripe structures. Specifically, Smeeton states that the distribution of pits over the surface of layer 16 is defined by optical lithography and the pits are then etched by an etching technique such as inductively coupled plasma (see Smeeton, ¶81). Likewise, the original disclosure patterns concave-convex stripe portions in layer 4 by defining convex portions through photolithography and etching the convex regions so defined by dry etching (see the pre-grant publication of the original disclosure, ¶81-82). In this manner, the pits of the PPD in layer 16 of Smeeton are formed in the same way as the concave portions of the concave-convex stripe structures of the present invention. Since the features of Smeeton are formed in the same manner as the claimed features, arguments premised on these features being formed differently cannot be persuasive.
The limitation "A concave convex stripe structure extending along a direction parallel or substantially parallel to a direction in which the two or more convex ridge stripe portions are formed is formed in a region of the n-type semiconductor layer" is rendered obvious on the basis of the combined teachings of Smeeton and Tsuda (see below). Applicant's argument that the PPDs 

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4 through 7, and 9 through 12 rejected under 35 U.S.C. 103 as being unpatentable over Smeeton et al. (Smeeton, US Pub. 2009/0045394) in view of Tsuda et al. (Tsuda, US Pub. 2004/0026710).

Regarding claim 1, Smeeton discloses, "An n-type semiconductor layer, an active layer, and a p-type semiconductor layer which are formed in this order on a nitride semiconductor substrate" (p. [0074], [0088], [0133], and Fig. 2d, pts. 13, 16, 19, and 49).  "Wherein by using crystal stress in the n-type semiconductor layer, the laser device has to have two or more light-emitting points emitting light with different peak wavelengths in the active layer" (p. [0092]).  "[The two or more convex ridge stripe portions] are formed in the p-type semiconductor layer" (p. 

Regarding claim 2, Smeeton discloses, "Wherein the n-type semiconductor layer has a region having different crystal surfaces" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 4, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "The concave-convex stripe structure is a concave-convex pattern structure which includes a first region… and a second region" (p. [0078], [0135], Fig. 3d, pts. 22 

Regarding claim 5, the combination of Smeeton and Tsuda does not explicitly disclose, "Wherein a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  The examiner takes Official Notice of the fact that it was known in the art to include an additional n-type layer within a ridge stripe laser so as to regulate the electrical and optical characteristics of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an additional n-type layer atop the particularly strained layers, since inclusion of such a layer would facilitate waveguide functions of the region surrounding the active layer.

Regarding claim 6, Smeeton discloses, "Forming an n-type semiconductor layer on a nitride semiconductor substrate" (p. [0074], [0133], and Fig. 2d, pts. 13 and 16).  "Forming an active layer on the n-type semiconductor layer" (p. [0088], [0133], and Fig. 2d, pts. 16 and 49).  "Forming a p-type semiconductor layer on the active layer" (p. [0088], [0133], and Fig. 2d, pts. 19 and 49).  "Wherein in forming the n-type semiconductor layer, the n-type semiconductor layer is 

Regarding claim 7, Smeeton discloses, "Wherein in forming the n-type semiconductor layer, different crystal surfaces are formed in a region of the n-type semiconductor layer" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 9, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "In forming the n-type semiconductor layer, a concave-convex pattern structure is formed as the concave-convex stripe structure, which includes a first region… 

Regarding claim 10, the combination of Smeeton and Tsuda does not explicitly disclose, "Wherein in forming the n-type semiconductor layer, a third n-type semiconductor layer having the same composition as or different composition from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  The examiner takes Official Notice of the fact that it was known in the art to include an additional n-type layer within a ridge stripe laser so as to regulate the electrical and optical characteristics of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an additional n-type layer atop the particularly strained layers, since inclusion of such a layer would facilitate waveguide functions of the region surrounding the active layer.

Regarding claim 11, Smeeton discloses, "Wherein the concave convex stripe structure is a stripe-shape pattern at regular intervals" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  "[The concave convex stripe structure] is a concave-convex pattern with a pitch" 
The combination of Smeeton and Tsuda does not explicitly disclose, "[The concave convex stripe structure] includes a first region α having an n-type AlGaN layer and a second region β having an n-type InGaN layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the levels of indium and aluminum in the average surface lattice parameter (ASLP) layer within the ranges suggested in p. [0098] of Smeeton such that different ASLP regions have different material compositions as suggested by p. [0102] in which the different compositions of the different ASLP regions read on the noted compositions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Smeeton discloses, "Wherein the concave convex stripe structure is a stripe-shape pattern at regular intervals" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  "[The concave convex stripe structure] is a concave-convex pattern with a pitch" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  
The combination of Smeeton and Tsuda does not explicitly disclose, "[The concave convex stripe structure] includes a first region α having an n-type AlGaN layer and a second region β having an n-type InGaN layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the levels of indium and aluminum In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEAN P HAGAN/Examiner, Art Unit 2828